
	
		I
		111th CONGRESS
		2d Session
		H. R. 4523
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2010
			Mr. Perriello
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  apply the ban on contributions and expenditures by foreign nationals to
		  domestic corporations whose shareholders include any foreign
		  principals.
	
	
		1.Short TitleThis Act may be cited as the
			 Save Our Democracy From Foreign
			 Influence Act of 2010.
		2.Application of
			 Ban on Contributions and Expenditures by Foreign Nationals to Domestic
			 Corporations with Foreign ShareholdersSection 319(b) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 441e(b)) is amended—
			(1)by striking
			 or at the end of paragraph (1);
			(2)by striking the
			 period at the end of paragraph (2) and inserting ; or;
			 and
			(3)by adding at the
			 end the following new paragraph:
				
					(3)a corporation
				(other than a foreign principal, as so defined) whose shareholders include one
				or more foreign
				principals.
					.
			
